opinion of the court

Per Curiam.

Respondent, Clifford H. Lewisohn, was admitted to practice as an attorney and counselor at law by this department on July 8, 1976.
On May 7, 1984, respondent was sentenced in the Supreme Court of the State of New York, New York County, upon his plea of guilty on February 28, 1984 to grand larceny in the second degree (Penal Law, § 155.35), a class D felony. Accordingly, respondent has been automatically disbarred pursuant to section 90 (subd 4, par a) of the Judiciary Law.
The petition to strike respondent’s name from the roll of attorneys is granted.
Murphy, P. J., Sandler, Fein, Milonas and Kassal, JJ., concur.
Respondent’s name is stricken from the roll of attorneys and counselors at law in the State of New York.